                                    3:19-cv-03009-CSB-EIL # 1                                              Page 1 of 33
                                                                                                                                                                            E-FILED
                                                                                                                          Tuesday, 15 January, 2019 02:21:50 PM
                                        IN THf iAtv r-ret ..>IATf::i DISTt;I<.(                                           \:..<JU,n
                                                                                                                                    Clerk, U.S. District Court, ILCD
                                        r:=ot... THG' c.r;l\IT"R.AL iYt.Hl!.:rc:r oF :r L t-1.IV~'"t sIDlln                                   ,.,   n
                                                                                                                                                           ~ -

    Tl-tDHAS FAJNt'.                                                                  ~                                                 Fli~~~ U
                                                                                                       I
                                          pICti,d·1~t                                              I
                                                                                                                                              JAN 1 5 ;20 I q
.                              v.                                                                                                       CL;R:~ OF THE COURT
                                                                                                                                        v.". U t.;;i I Klv I ..;uut< I
    \;J 2 ~LE'( L. ':3ARI\ • Su•\'1(.\1\\M (c(uful                                                                             CENTRAL DISTRICT OF ILLINOIS
                                              "'<J                    ..J
                                                                                      I
    )her1H, otf.'1dc.U'i and l~,d1v1.dU(,df"1 '.                                          \
                              J                             .}
    Aov/lrv~'1)       ccrd. .~J..-TiotJAL            1+&At.r1+ur1~G J                                            Iv.,          /q ~ 3ooq -                  C68
                                                                                              I
    I NC         ,iffi~, ... I\'\ ~                                                       I
             I                 ,,                                                         I



    M K04-C..H.           M   u.. crF.flt1,.Jl'\ O.IV{ 11\l1v1dv..dlf
                                                      ~                          .J
    ihlGHG~ L01,tCif/H'..i)            ti- 'j)        0Ff1(10.it~ .
                                                                 J
                                                                                                  \
    ~1/tR'I 'i::,f· ~ '~ 1~sl·•ER     lJI" :JPfiiA.._1i...,. 1.At\~
    BR.IAN       ~ltAw . 0F.f1t•u..I\"
                                                             -
                                                  o.l\cl 1t\ d;v1dv..dlv.                                                                                                                    Ii
                                          -:::J                             .)

                                           olft>l\clu.;\.h.                                            /
                                                                                              ,.


                                                                      CO 1'1 t) LA I MT


                                                     jUP:IS DicrIOJ\/A L                                    ~ T,t:\ T{;"HCNT




            Tb.e Plo.1.,f;f.F n                       s "'C\ c. C.:i u"' i" Jcul. T~e P/et;11+, C'{j
                                            c(,\ 1AMG1.te            0F -f-k          Q
                                                                                              v
                                                                                                           P'\0.-\
                                                                                                                               v
                                                                                                                                                                                c.;111/      "
    r1'ik+s were .v1dlcJ,n( ;,, (c.rfro-ve1,fid,\ at 12 u.s c. ~ 1~~5 beco~)e, ·4'.e... De.teA({Mfr
      ',)


    Wi'.V"- deltl)erdel'-\...., i1\A1Fferl'"-t             to    ~ Pfa1~J,FFJ Med1("I t Ol\d /-i G'(\                               I
                                                                                                                                              '"' ·~o..t    fh_c_   Pio..11JiH
    Jic\ nof• rece1 "t. Mf'<led                                Hl'put d15 G. A) .f\A.r.f-\u ;d for+(._ 1A.
                                                  fV\ed <..G.( tre;,f f>\ ~ ,J        tor
    fk,\ (OtY\p ~..f ,J ~ht~ pb;"+;ff f,~\S 1'.'.·~bv.,+~~i ~11 t~ctil\1f\I\ f ri;i.f Je. ,·~r'Yled1e~.
                      I


         Th,~ (.;\cJw,\ llliSi'S w\tle,r th.e_ fi1~K Ofl.J Fo u.rfr.e,\f-k. AMe1dMe•1.+~ ·h> 1-0- ()~,ifed
                                                                       -
     Sf c..hs Co:' sf 1f1Ah v •\            0..1\tl       +2 u..s c              ~ 1qg3, J v.n·sd 1LL v ,\ i~ ilW~ l<~d                                 PJ.fJvto. ... ~   /-o   2'8 U.J {.

     §s     I 331 ,Mel .! 3 4 3 (•1.. ) • TI,\ Ccv...+ h!lS .,~u;11d1<..h<.i.\                                       Ulf·•r     Pl c~; ,1hif'J re=r.;.ed
                                                                                                                              rki                                          f~ ..

     dec.let-•duf~ iJ.•\£( ,,~·J.;."'d1v-e...              rc l11?F J~ur.)u.ll.,J             f.:,           2~        () s c . §S 22D1- 22C2.

                                                                            I
                                         3:19-cv-03009-CSB-EIL # 1                                    Page 2 of 33



                                                                      Plt1~T TES

11


 I I- ·ne Pic.1r.-h"~F is                                    a.A 1.1tV\CJe     cJ rlvt           ~(.\V\C\"'-Mvl\     Cov-"'+"I Jc.I        ( l,He1.10- fh·r     '' Sc J      )
I'I t. b.. H~ S
                                                                                                      '-.I                     .j


     ("l(\ I/\    0. I 1\ E' ,\                      Jttr.;.,11')\l''.\. (0.,1."f"'
                                                          ,,
                                                                                      Shen ~f             IA   .);):;A·ineld, I/111\Cl~L who
                                                                                                                     _,
                                                                                                                                                         If   e_ l1 q Ible   1-o
                                  •}                                             .J                                                                              "J

IIrie-.
I'                i
                 .....   ·n e Plo.iALFf hetS b.::eA d1a'i•\0Jt-4 ·~r'\fo :1k /)fcc.l c.w.-k C\S                                           tuff111r\.q   ·f{e, fiepc. fJ15
                                                                             ~
                                                                                                      v                                        "   .J

 I C Jlfl)J.



11


     u ::.ci~             1r vJc.. 1     1/1.F~ ..l'l'\~d   i:f +kt-       Plc.li~h?f·~ <:en~ lc,11\+r :l1'd                        r dC,l\Ct) a1.cl     ka.~ to.~.\ l'\c
                    '                                         .

11   0-c~i,1.-. tkre.V--               C,\.    If o.d"'           tee( Ke o[J( w~1<-k                 l\el\•elt    1'Y\~(·k~I     frccJp,c,J fv f~ f'ict11\TiFP.




 I :::.
   vi
        I
            ~C.\
                    '    1:.
                         rv¢ . . -
                                  l ) ·- 11
                                         -
                                             . c.;
                                            ')     J.
                                                              _L
                                                            <?rTG\11\I \    ·ro           I.
                                                                                  .Sl..lc..t\
                                                                                                    {
                                                                                                re..rv.Jc, I   ct- .hle<J..tl'l'\t'"Ij.




11


11
                                            3:19-cv-03009-CSB-EIL # 1                                                               Page 3 of 33




                   7.       TL~f T3R.I!tfv 5ftAt.v' L~e1c1,ta.Hcr Si+1HJ)                                                                      W.J..Y 0.-11.         A)sisf°"'-+ Sh.Je;'r Affor,..~"\ ,f
                                                                                                                                                                                                   '--'
Sc.•'-<;c..rM'I\.            Lou..,f-<;              a1-...:..     k {>enc:1.r..[~                  ar21utJ. o..q\J..JI\..}+ p.--a111cl1r..G
                                                                                                                                                              _,
                                                                                                                                                                    fk Pfc..1,..-f.Pf rekG.Je ~ CJ;.J-
       v                                    J                                             J              ')              '-'


·~01{~ ct~ ~1~\                    tJwf\_       ve<.:c~i't1·ca"(~ 1-o ~oh:i..,"f\. Yla<1ecl Me.d1Co.( freo.rME>.\+ be.1r....q ck•\lt~                                                                             h1M          L, fkx,
       ./                                                   "                                                                                                                                •J                             v
(12.Ma.1~\fl\.~         De..ter\_,{Cl/\h'
                   g-.J Th.~f wtJLEY L. 8rtR.P\                                                     (1,~.-e,.,i;}{~,,.              i3AP.PJ w~r +-l\Q. Skni~t                               l"t   Sc.,'\\f'U'l'\C.'\>\.
                                                                                                                                                                                                          _,
                                                                                                                                                                                                          _



(ov.A t"\                    /fa ..,..; .:;.5    prirremc :t(}.ilv. .'"?ipc.,s: .,t.e..
                                                                                   ,j
                                                                                                                      hr f•'-llA-f! I\.~ P•'?.' ~~· 1'Y\ecilco..i frec.hY\(".J be f>tv1A.!~
                                                                                                                                                •J
               '-.}                              I                                                  I           .
                                                                                                                                                '        I                                                             I


·f-u '"'~hs· ;. ._ h11 c..u.std'1.
                               v
                                   lte cod11\\Afd                                    v
                                                                                                                    ·lk C61'\tro..(h11'\/cl"\plo'11l\e"+ of. ue..fE.~~l\t Ac.HI
                                                                                                                                                     7

whit k re.f1A..;d fo Q.re f'V\ed"d Co.ie. f-D -1-h Pfc-..n\h ff
        er. Tk Plc..i"h;f ~c.~ ex~c.1.df..<l a..1 1 Qt{~11\1 ih-Gi.fiv-t. 101\.ed1~f o.v::-.,/t;blt: b ~'"" b'i -A/, N1                                                                                                           l\
                                                                                                             .,                                                                                                            v
O.,[ 1eVii..;\(.f,           w-1 ~k_        SCT                  l.'-tll\o\1   ""is}r:;..·hcl\. w~1l l                    v.>'-l'      cuq (,v~.-e~i               b'1     f..G1.~C1-.
\. I                                                                                                                                                               v




                                                                                          FAc1uAL C.L.AIKj


             10. Heputits C 1~ °' pofe.d1c.-ll'I t"'ta.1 cli.1 c.~H. w~.c~ it ieFf- u.v\t(1:>c::.tec~ ¥"\~
                                                                                                        •I                                                                                                     _)

C.o.v..R C.1 fft\.cjfS
                               I
                                                tt flt. /;'lfa ' V\\G..'\ lfQ.cl ·1-c Ii •./u- c6."'cer a..~ ca.£,.5e) c-fl\_(,r
                                                CY          clnfn..i..c rllil\.
                                                                                                                                           v

-ll'\ .~ ~to     '1v '~·MR 1r
                   ('l\.j          - 1(.. k
                            ·I !A Ff/     _ ~~IA.S J {MJe.J ,, sv.bsfo.".ff11-I ri1k J· fen~u.J i\o:.1.iv1 ·fu
  .v    I


 tkl!, Pio.1" ~I ft
           .11 l'l~fal\dC-Ah kl\C""" ~r Hepc.·hh.1 c               c. 5u.~Jfc.t0-1·,.J {lsk o+ serr'"(;v..s '\<A.flt-'\ ·fo   p(iJCJ
                                                                                                                          I

                        I pt:•
            ~·I_(-.•/\. Tl
+ll
              12. A h.~1-.l'1 etf~hvt c.ke"";",.\ ireo..tMe,,{ pr;in~M. k                                                                                      /1-eDC\ t,fa            Cd    ~vo.i!1'-bk            t...J ~ ...   k.
                                        v   J                                                                                          J                               I


~CL) bt>.o,, \ha..;,, ·h; n:du<:l.                                         +k ef.tec:h-             af Hepd1·h~                   C l~r>..t~ ~ve"- ;~                      l o."r'v{   ca.res cU.sfr4~         ,f    Cr.>•"- -
                                                                                                                                                                                                          .J

pl~ttl'-\,                  -r.-eo..t""e"t               b~.;r-i." evlj :~                fV\.cYt             "Hec:five           fl,((_,\     ....,!"",\ h~o..fMeJ ;~ <lei~~.{.
'             ,,
              JJ Bef(;ye                    /l\i./ic,hM1fh,J                        cLu,..1c<\I :.,· 0 c.h.vH~f. kovJelicl 1 fl~ u.Jv...c..I                                           c.~i.\.co-1 sf(p        1S
                                                                      _I

11: re t-e t tla. ()(\. h(' .,+ tt                                   r,      s p::c •(..ti-~+           ·fv    "-lcfer"'f\i a. '\e"'°--t"lpe a+'                               ~ v1rvs, r.( e. f errA1 "-e
                                                                               I                                                           J                 ..1
                                    '
v1rCl.I Ieve!, o. "<l perfcrft\ '' i1·ver b1ooi..., ~vi.                                                            0\        Ptd-1e.•J ·h) i~(~ffr1'll 1 ~f.. ,,..,!v..tku ~ pr..fil?,..f
                                                ._J                                             I
                                                                                                                              '                                                                       '
il (\ q";;-J c.o.Nl1da..fe.                             .fu- de(\\1cc-f                 ·trt~tv'l'\ ...J.
      u


                                                                                                         3
                                          3:19-cv-03009-CSB-EIL # 1                                                                          Page 4 of 33




   I                ~
                                        I C~11Yk                    o.4 l'\.<l            rece 11/ed                     D1"Jp.!1- ty\edtccJ Cult                                h•r"     IJ         ~pa.J1hs                  C.
                                                                                                                         I      I



Ii                  15. S'C"J +h1 ~1 l }'2.fe~,(.L.dr
                                          I                                                            I       dcel            MI            Rt/lcw '(!'\JV !)e1;1.:.r-:..1 qt..1'c!d11v.J ~ freo.fw-.e" f-
                                                                                                                                                                                        J
I,(; f      ~t'~~d1-hs
               I
                                    c         (\.Cr !.-toes         Ir          to lio-..v         fke-            ('>rcJ.S111l'\.           -h"'      I
                                                                                                                                                           pre.tn"'.._l ~e}o.1Aees

II                  1lot Tk ~·
                            t IG\1/\11.i{             I
                                                                wlll              fvld th.J                    a.thr"'                  d1~.tci11·r
                                                                                                                                                 .,/
                                                                                                                                                                   fiy-      H~pc._fl.h5 C bc<.J<?c( d"' hiG"..:-d
11 ~.;rl~.          kx_   f1\lAJ+             b~ .)e .J~11.c.:t.\                 b..:.b-e             fe.C.c; JI •"'1..               C1. (l'.'1u..I            (hd11e,J            b;t;{).S\.\ c,M( h<'q,'Mll\"                         ff<'a.f-
                                                                                                                                                                                                 J
IIMe,,.f. ·n,-{
                                                                                                                               J                                             ....1       .                                J          •J
                            re<; u.1fe /f\>? ,,f Q~~i? c..:1                           1\G'(,0h('          re          LA.11 ·f'   ,,, i\.   -f'h h:ciei";.( Ci-.i'clt1fl~~ L'~ fk                                        bUJv11,·61\.
                                    v                               I                                                                                                    v                                            I



II +:« n(efr1i'-I de. f "'-ee~ .          a.1                                                                                                                                                                                                        I
!I 17. lre<AtMe .._J f                                         rr       Hepo..Hhs             C ,{ l'\\Cft e Ffe~tiv-e ""!\~" 1't 11 l~-cq:...A. e.&.r-1"\.....,
                                                                                                                                                                                             v
                                                                                                                                                                                                                              '"    +~

Ilccu.J;e.. af             fu           cUsc~~                  ll
                                                                'J_~~eva ,                  a• +le.o..r~e.\ r iJ pcJr/}'
                                                                                                                    · J,\<d· ctti've.<r<., elf(c:fs a+                                                                        lh.;_ J1'-
                                                                                                                                                           I




                   -            e   UI.        O.t\                             C\C.. · 11.c.,.,   e       c,~
                                                                                                           ,
                                                                                                                   \                   e.ni...._i MG o                       0.11\      . 5       l C•\ l   I' a.«1fees
                                                                                                                                                                                                                 l<fil..
                                                                                                                                                                                                                .....
                                                                                                                                                                                                                                i

II4kn. Pka\f1H neeolS +.-eo.J~.:.J                                          !   ~.,._t     fe:Jv..s~s                  fr>     rr. •.    'i-te    Hui hhJjll\e'\+ /te                            .'r!. lOP\Me~r +~o..f- Il)UC..


IIl)rc·11-t~ +~ +{~c.-h.~.J                           Oi\Cl         tk I~I c...1.,t1H. .~ is                            cc1w:cf~~, )e,.\,ff Mu{ c,1.A fra,,._f~r.zcf.. /-/o:.;..'(~'el'. L_
                                                                                                                                                                             I




I'I'   b\Uw\       I'Lic.ie..   ,1 1tdt ,)r<:ridi11..c:.. tf..:G..ftv\e . .~
                                                  I
                                                                        )                                •
                                                                                                               hr< perJCA.~
                                                                                                                          I
                                                                                                                                                 v-1i·f~         Hepi;.,tr·f1s (.
I1                 j'-t   IJc:f e "-de..,~                LOucHAP.o                       i:t,_,~ DAMl),tC.t-i&~ re~e. ·h t1,.ciM1 l\i\+er                                                           H~          Hef:.' ti•iis c
       c~o·l\1~(       +reel f\'\e.A -Iv                  tk Pl"''~N~.

..11                 udf'Nlc.."h BAP.R, A<-H.I, a11A QvA(H ,,_,{c ,.+ "'""-& 11,..,c;.1!\f,._.,, u 1)d1£ '1 o-f i'l.c ·hp(\ ;hl
                   2.0
                                                                                                                                                                                                                                      I
                                                                                                         ./

1 (_       trt:.ttMe"-t fifl {'li!<T1:14 /)ril~ '~D Se"f-e11.c:,\..:i.
                                                           I
                                                                 ·J
l 1            2.l f fler ;ece1lf•"j +k ?'(0.1" f ir\5 c<)'"('I(. te. jl'l\d·c, r ccrmlj' te.fe".ct kt SH-Aw' ; ~' +o. -
                                                                                                       (>('I



     hv;\a..il'-\ Acl~~l\ -tlt Pi,...i,~~·~~                                                 ·~ ·~d·<-G.I to-1-e                              1'1          o.chve/'I D,.-cv4.·h~ (k_                              f 1~11\t;ft
II11 ,{)~""'   .)          J
                                a'/\~•{
             cbk\,..,"-' feleiLi<-
                                                                            l\C(.<.)j


                                                                    O>AJf\ te.(cq\t\1?;11-AUl.                                 h> p1.uJJ..(.
                                                                                                                                                 v                  vi
                                                                                                                                                               neal(ti
                                                                                                                                                                                             ,.)
                                                                                                                                                                                 j,·fe.~ sr,v•I\.:\ 1V\.rti;Ca.f                   ·/..v1:d·-




                                                                                                               I

II
                                             3:19-cv-03009-CSB-EIL # 1                                           Page 5 of 33




an:. c(e/1b.:rccl-~k 1,.._c[;Pfe fcJ                                       +n -1-k            )tAbsto...,·M•J n1 k o-f S.:.n.Cwt                                       ka.-fM.          t0-.c..c..(       L.,           ·~   P1c.. ,..._t;~.
                                         v                                                                                                                                                                     )


MM'-'\ clc.11\h ffi k~\rt su.Here.G\ ct~ bvt d1eJ Ill. ·Ju c...v.sfoci . . A ·rk I!i1A.. d De...,h Afl\e~f o.f
                                                                                                             Su K
        '•.J      I
                                                                                                                                                  v
(o;rec.Afi:~ Sli\.U sim;/C<..<- S1..tlh were fll~.                                                                  (r\i1A!d'I                        v El '1QGl               N~. t'~.-                  2 J.1 5               TJ....e,
                                                                                                                                        -:;)                    '-'


 Pi v-1•\ ktf it ti e. be-k.v-e ·tlis <a.re 1J C:cr i>..\I"-~( trt"'a.tw.e...f ;1 udea:.J fi> be...,.ll 1lil'l~"ci;.::fet"I ~'·l'l.
                             \,<.II          1


                                                                                                                          v                                                                   <.../


Iooc ;1 also (l-..+ rrf'a.+i"-~ ne. )c"s w.-h... Her,.J,·h1 (.. .
                                                                  -....)

          21 Oef er\(l<..,J-~ ' re+v.;c..\ ~ t1ec.t tk Plc..,ll;h-ft ,,-(' cic1~'1'"-°' rk P/c..1 "~~ ·hecJ,.,_.:?J.f
                                                                                     -_, "":J

ft...- ~< pu..'hhs (, Ort un'll fi~I Q..A...~ ,,,J<"hdl\.d Jc.~r·v:..f1<-'Yl.Y .rviedh"'-'i l, /)J.A,,1"hve. do.v•'l.~t a~·a.rrd                                                                                        v
                                                                                                                                                             .J
(li"\<l..• ....   + Or.> l,.,__.4tt..d-L
  "
                  21 1)e.fe~\JO-A~ : re.h... rc..\ ·to +rec..f fk ?lu..11\h~                                                     0¥"         c;(t,l '""', k_'         f k Plc. 1>\ Hff                         h~,h"f\.~ . . t
                                                                                                                                                       -v=
fc_y /-t~c__h'h1 C                           tH'C    fo ~ :rre.pa..ro..bk ~IJ}.\ h> hL Pfc... . . frtt
                                                     C.~l"i\ CAJ.. ~Ah·'~
                                                                      \J
         is. 'Dde.-.rlG-o1..h' re+v..1~1 fu fr( i fk r1G..;<1.+f~ ti >l'"\ 1'..; J-k ~lc..1.\h-~ f <ea.+!¥.~+
                                                                                             c..                                 fl'(             C{
                                                                                                                                                        IJ   ,}


fov' ft~L\.~fl1   I
                                   f k P[v.1 "- hft C..OYV\ {)et1.J a.hie ,') '-;~ CMv1.. Su He..r1r\o, ,
                                      (.. OJt ((iu_fi·llJI,
                                                              J                                                                                                                         J
                      WHGR.EFdR.E 1 +I~ Pi<,;f\titt riro.~~ ·fk11 Lu"'-rt fu- 1fl.·,......._<..fivt ;e/, ~f' ,-.. Hr. ~rlV\. c.f a.A
                                                                                I                                                       ,J
                                                                                        J
ar~tr             ·h      d .....,,"·d( ( Hep"'-hh1 C hrn~Y't\~"'f                                       -fu !let.; f' e dad ~·.;.1~c. I,~                              11'. f rco:hl\D,                  µe/lct fi·fo (,.
                                                                                                                                               '-'                                               _)                I



ti"l.du..d11-v.. re.f~ rr:.:.\ ftl                  c. iPetia.l11f uJ                   Mrf~r•<l"..a, c. .       ( 11/"..,(      b 1~ps_. (1..3 i.::.n                  !I.£   D-r,)s:bte.                 n.~ pIc-.ir,ti /t
                      v                                                                                      J                                    j                            I


QI~ u       f) '"''-')       ·fvu.. ~ltl'.\o..r6.\fo,_ fL,J 'b~h "<-~ ~ •.Js ll•t 111oio.ti;q f-~Q •.~~h c-~ 1~~ P{f•.;~.Jr~~                                                                                  t,i .... ttor   ft.~    gH..
                                                                                                                           ..7
                   J

c-.J. Jr'"- AMeJ111v . . k ·tc -~!-. u. . ~~t s+,.J.:i G);\s+i+\Atti~. Ile.     " t[a..i\-h·ff Q( Su p -~'ii fi,y c.'\.·fh,;M'\
                                                                                                                                  .J                                                                  I            ,)


+'.? -<J p\,\.(\(l..ll.A+·fu .f (. u. s c § .tqgz. f1tut I[~ ·fk Plr..11-.-k'H p ru..,s ~- t..10fl\.i.1.:.i fio"" +k od~...ctci-,.,h
                                                                                                   ..J                                                   J                              v
 I I\   tk            SU"-\        o.f 'F, \"t Hdli<-~ 'J)c.1\c..n ( !' S, 001...'J 000                           CO}             17x' +4 p.;.1\.. ei.~~ 51.A,ffe.;-:/\.f\ lu: k·1                                              f...o..Jfu
                                                                                                                                                                                                          .)
                                                                                                                                                                                                                                               i1
-e ~~u.n.              (.l..J <l      re ~u.l ~ if })e_.fe- ...._,{a.,~ h CoV1.s.l-f+l.A.hlnl.d \f1t/<,.hcVL~
                                                                                    I                                                                  a~             F1u-e. ft '/{/:)\. '))() i !us

(ft; S 0Cl.J 000. Cl.:)                             ;>....   pu.l\lh \{(. ~ a.~i.:.'\(5 to'l~HM vv·"fl                              He11- tos·h a-f f!,11                                   O.'-h<rl\. .
                                                                                        \)           •)




                                                                                                                           R~~r~c..HIAIL,                              SI.A. b1..,_i'   H·ecl ,
DC\ie;                                                                                                   I        3 ~L
                                                                                                                 /.I :,.-??'1A Vb
                                                                                                                               "\,                                       ·u· ,-,A   ~
                                                                                                     1.....:-          J
                                                                                                                           llc1"f,,C...S                 F<i..iM            Pl ~, ~Hff

                                                                                                                              So.f\<\cti'f\.C. ...
                                                                                                                                             '7
                                                                                                                                                                cc. . .J'-'  ~
                                                                                                                                                                                    J".i         l
                                                                                                                              01\.l                   S~err#\ No..=ccz

                                                                           .5                                                 Spr ~~1e.l( j_L                                      {g2701...
                                                                                                                                                  v
     3:19-cv-03009-CSB-EIL # 1   Page 6 of 33




II         0               v ~ J


11

II
                                                -




I1

11
             •1                      3:19-cv-03009-CSB-EIL # 1   Page 7 of 33



                                APPENJSU
             I




             "I;
             I
                                                                                                                      --

              ; ' 71\Cl ~           1- ft
             I'                                                                                         -
             ll/1c·J~· 1 ~
             11

         _ jjQ~-                1-J
             11                     .

                 I Mf ~1-~ l -~
                 I
              ;1Mc ~~J:~
             11




              11
                   MCC:1·5
             II
                                                                                                            -
-   -   ___,....
                   MC7~ 1 ~              -            -                       -       -
             II
--~


                   / v(C2_:_ /.-)                                                                   -       --- - - - -
             I

--'-'                   -                         -- -      --    -   -   -                   -     -           - ---
                   /V1cq~1 ·)
             I.
_           _Jjr 10 :; 1~1                                                                - -- -    -           -           ~




             I
                                -- -                 - - --      -~-                  -
                     ftC J1~ 1:J
                       -                                                                           --               ---- -
             I' t 1Cl 2; 1- 1~               --

             I       tJC 13~    1-.1                                              ~
                                                                                                            - - -
             I   1          ~




                                                                                                   --           ·--     -
             ..
                                       3:19-cv-03009-CSB-EIL # 1   Page 8 of 33


                                                                                                     .....
                                                I- PPEtJDTX              (rnof ~I':h Je.ci)_

                    Mr1~~1-r
                     l I - \.,.-;




                  /v1C_,; 11~~
                            ...J     1~er_...
                                         1

                  111/c IC:-- 1- C)
                       -
                  J1( l1= 1-;
         . /1(, 1R~
                 -
                                1-J
                                -


                  !~C 1<1 ~ 1~1

              !JL)J~            1-J
- - ··
         II

         .... !1CJI=1-1
         II

                   u~ 1--&                                                        - ---        ---

                  /v1[ J~~ J-C\
-- · -                                                                                               -
         I   1/V1C Lj~ 1- ~f

                  Mr   )~::
                         -
                                    1-,;                                                             -
                                                          -
                     ~J_(' ~-   1-J
                     - -                                                               -       --
                   3:19-cv-03009-CSB-EIL # 1       Page 9 of 33



                  A?PEf~DIX
                                                                             .....;;

                                        (Cll".\._r~.Q, t)

    /V\ c ~-/ {~   I·y
    1C JR~ 1-J,J
.f1(    11·-1-1
    M( ;o- 1· 1
    MCSl~ 1 1
                                                                             -
    !J\C 3jT]_                  --

    J1C SS;; 1~ 1
                                                                  -   --
    Mc ~LJ-; bl             -
        -

    Vi~ = 1~1

'fvLJ[: L2
    t1C S1:: I-1                                                  -
              -
1   t1C sg_ = 1 J
                                                                  -    ---
. t~

        - -                                    -            -
                                    3:19-cv-03009-CSB-EIL # 1              Page 10 of 33




                                  AP\?END1X,____(CiK~IM~·0
             11                        -          - - -~



                      t1CyQ~ 1.-J
                  I

             I
             'I
                      !1C L/J: _!-Q
                  I


                      t1C L/J· 1-.J
                  I
                                                                                             -
             I I




                  I
                  I
                  I                                                                                       ---

                  I


-   -                   ----- - --- --- - - --   ------- ------ - -             ----- -                 - -         -
                  I
                        -     -
             ~I
             '.I                                                                          ·-- ---- · - ----


             ~I
             ~I
             :I
        --
             I]                                  ---------       -.                                                         ------


             11

             :I
             11                                                       --


             ii
             1    I                                              -                                              -       -- - · -
             11
                                             -
             :I
             11
                                         3:19-cv-03009-CSB-EIL # 1               Page 11 of 33
                                               MC1.
                                         r SA."GAMON CouNTY SHERIFFS On'ICE
                                         L         ."·          ,,:!,.
                                                     rmi;_rh. f\oc,,.· \in..
                                                                                           r
                                                                                         __j



Administration - (217)753-6855                          WESLEY L. BARR                           lnwstigations - (217)753-6840

Civil Process/Records - (2 17)753-6846                       #1 Sheriffs Plaza                     Corrections - (2 17)753-6886
                                                     Springfield, Illinois 62701-168 1

10/23/2018

Inmate Thomas Faine
Sangamon County Jail
Springfield, IL 62701


RE: Freedom of Information Act Request


Dear lnmate Thomas Faine:
I am in receipt of your Freedom oflnformation Act request which was received in our office on 10/23/2018.
Please be advised that your Freedom of Information Request is ready for pick up and payment of$ $11. 70 at the
Sangamon county Sheriffs Office Records Section, #I Sheriffs Plaza, Springfield, Illinois 6270 I. We are open
Monday - Friday from 8 a.m. - 4:30 p.m. The payment is required due to: Your request being a total of 128
pages, of which the first 50 pages are no charge. The remaining 78 pages are $ .15 each which equals
$11. 70 that you must pay to receive all of the documents.

Also, please note the following exemptions which apply are marked with a check mark and also the statements
at the end of this correspondence:
 I         I. Portions of the records have been redacted pursuant to Section 7(1) of the Illinois Freedom of
              Information Act, 5 ILCS 140/7( l ). Specifically, "private information" has been redacted pursuant to
              Section 7(1)(b) of the lllinois Freedom of Information Act, 5 ILCS 140/7( 1)(b). "Private
              information" is defined in Section 2(c-5) of the Illinois Freedom oflnformation Act, 5 ILCS 2(c-5),
              as unique identifiers, including a person's social security number, driver's license number, employee
              identification number, biometric identifiers, personal financial information, passwords or other
              access codes, medical records, home or personal telephone numbers, and personal email addresses.
              Private information also includes home address and personal license plates.

 I        2. "Personal information" also has been redacted pursuant to Section 7(1) (c) of the Illinois Freedom of
             Information Act, 5 ILCS 140/7(1) (c). This section exempts from disclosure personal information
             contained within public records, the disclosure of which would constitute a clearly unwarranted
             invasion of personal privacy, unless the disclosure is consented to in writing by the individual
             subjects of the information. " Unwarranted invasion of personal privacy" means the disclosure of
             information that is highly personal or objectionable to a reasonable person and in which the subject's
             right to privacy outweighs any legitimate public interest in obtaining the information. The disclosure
             of information that bears on the public duties of public employees and officials shall not be
             considered an invasion of privacy. The Illinois Attorney General has opined that personal
             information includes a person's date of birth, and to that end, the dates of persons listed in the
             enclosed records have been redacted.

I         3. Law enforcement records have been withheld pursuant to Sections 7(1) (d) (1) and (d) (vii) of the
             Illinois Freedom oflnformation Act, 5 ILCS 140/7(1) (d) (1) and (d) (vii). These sections exempt
             from disclosure records in the possession of any public body created in the course of administrative
             enforcement proceedings, and any law enforcement or correctional agency for law enforcement
             purposes, but only to the extent that disclosure would: ( 1) interfere with pending or actually and
             reasonably contemplated law enforcement proceedings conducted by any law enforcement or
                                                   Io~ ti
                                            /V1C   1
                              3:19-cv-03009-CSB-EIL
        correctional agency that                             # 1 and
                                 is the recipient 01 the request;   Page
                                                                      (vii) 12 of 33an ongoing criminal
                                                                            obstruct
        investigation by the agency that is the recipient of the request. Because the requested records relate to
        an ongoing investigation by the Sheriff's Office, they are being withheld pursuant to these sections
        of the Illinois Freedom of Information Act



r   4. Juvenile records have been withheld pursuant to Section 7(1)(a) of the Illinois Freedom of
       Information Act, 5ILCS 140/7(1)(a). This section exempts from disclosure information specifically
       prohibited from disclosure by federal or state law or rules and regulations implementing federal or
       state Law. The Illinois Juvenile Court Act 705 ILCS 405/5-905, mandates that reports in which a
       minor was arrested, charged or investigated must be withheld in full. Reports in which minors are
       the victims of sex crimes or are incidentally mentioned are not exempt in full, but the names of the
       minors may be redacted. Under the Juvenile Court Act, a public body is required to withhold
       information identifying an alleged minor victim of a sex crime.

r    5. Documents generated exclusively from the Law Enforcement Agencies Database System, or
         LEADS database have been withheld pursuant to Section 7(1)(d-5) of the Illinois Freedom of
        Information Act, 5 ILCS 140/7(1)(d-5). This section exempts from disclosure law enforcement
        records created for law enforcement purposes and contained in a shared electronic record
        management system, i.e., LEADS. These records are required to be kept confidential from any
        unauthorized users. Disclosing a LEADS document in response to a FOlA request could threaten the
        public body's access to LEADS.

r    6. Law enforcement records have been withheld pursuant to Section 7(1) (d) (iii) of the Illinois
        Freedom oflnformation Act, 5 ILCS 140/7(d) (iii). This section exempts from disclosure records in
        the possession of any public body created in the course of administrative enforcement proceedings,
        and any law enforcement or correctional agency for law enforcement purposes, but only to the
        extent that disclosure would create a substantial likelihood that a person will be deprived of a fair
        trial or an impartial hearing. The disclosure of records to you may not necessarily deprive a person
        of a fair trial or impartial hearing. However, once these records are disclosed to one person under the
        Illinois Freedom oflnformation Act, they are then subject to disclosure to anyone, including media
        outlets, which would then create a substantial likelihood that one will be deprived of a fair trial or
        impartial hearing.

I    7. The identities of persons providing information to investigative and law enforcement agencies have
        been redacted pursuant to Section 7(l)(d)(iv) of the Illinois Freedom oflnformation Act, 5 ILCS
        14017( I)(d)(iv). This section exempts from disclosure records in the possession of any public body
        created in the course of administrative enforcement proceedings, and any law enforcement or
        correctional agency for law enforcement purposes, but only to the extent that disclosure would
        unavoidably disclose the identity of a confidential source, confidential information furnished only
        by the confidential source, or persons who file complaints with or provide information to
        administrative, investigative, law enforcement or penal agencies.

r    8. Records that relate to or affect the security of correctional institutions and detention facilities have
        been withheld pursuant to Section 7(1)(e) of the Illinois Freedom oflnformation Act, 5 ILCS
        140/(7)( 1)( e). Records relating to the Sangamon County Jail and to correctional-related secure areas
        of the Sangamon County Courts Complex are exempt pursuant to this section of the Illinois
        Freedom of Information Act.

I    9. To the extent that the redacted information from these records can be considered a denial of your
        request, such denial is by [               ], Freedom of Information Officer for the Sangamon
        County Sheriffs Office.

I   10. The denial of your request for the records withheld from disclosure is by [.__ _ _ _ _~],
        Freedom of Information Officer for the Sangamon County Sheriffs Office.
                                 have the denial of~tr1request
      11 . You have the right to3:19-cv-03009-CSB-EIL         # 1reviewed
                                                                    Page by
                                                                          13the
                                                                              of Public
                                                                                 33 Access Counselor
           (PAC) at the Office of the lllinois Attorney General. You may file your Request for Review with the
           PAC by writing to:

             Public Access Counselor
             Office of the Attorney General
             500 South Second Street
             Springfield, Illinois 62706
             FAX: (217) 782-1396
             EMAIL: publicaccess@atg.state.il.us

You also have the right to seek judicial review of this denial by filing a lawsuit in the State circuit court.

If you choose to file a Request for Review with the PAC, you must do so within 60 calendar days of the date of
this denial letter. Please note that you must include a copy of your original FOIA request and this denial letter
when filing a Request for Review with the PAC.

Sincerely,

Director Michael E. Walton
Freedom of Infonnation Officer
Sangamon County Sheriffs Office



Enclosures/ Attachments
                                         3:19-cv-03009-CSB-EIL # 1                Page 14 of 33
                                                 /v1(. 1
                                          SA~GMtoN Co~n SHERIFFS 0FFJCE


Administration - (217)753-6855                             WESLEY L. BARR                         Investigations - (217)753-6840

Civil Process/Records - (21 7)753-6846                        #1 Sheriffs Plaza                     Corrections - (2 17)753-6886
                                                       Springfield, Illinois 6270 1- 1681

10/30/2018

Inmate Thomas Faine
Sangamon County Jail
Springfield, IL 62701

RE: Freedom ofTnfonnation Act Request

Dear Inmate Thomas Faine:



Corrections Division Lt. Loftus advises the following: I have no paper grievances in Inmate Thomas Faine file
in storage nor do I have any computer grievance files for Inmate Faine.




Sincerely,



Director Michael E. Walton

Freedom of Information Officer

Sangamon County Sheriffs Office
                                 3:19-cv-03009-CSB-EIL # 1         Page 15 of 33


Kate Daniels

From:                            William Strayer
Sent:                            Tuesday, October 23, 2018 11:43 AM
To:                              Kate Daniels; Kathy Godefroid
Subject:                         FW: FOIA Request from Inmate Thomas Faine 18-1277

Importance:                       High



Please get me the below info
Than ks
Lt Strayer



From: Michael Walton
Sent: Tuesday, October 23, 2018 8:32 AM
To: Larry Beck; Terry Durr; William Strayer; Lynn Evans
Cc: Terri Motley; Joel Benoit
Subject: FOIA Request from Inmate Thomas Faine 18-1277
Importance: High


Supt, Asst Supt, Lt and Lynn- We have the following FOIA request from Inmate Thomas Faine:

"Please send me all my medical records1 my doctors names1 addresses1 their titles
and their diagnosis of my condition and the medicine they chose to treat it.
Please make these records exclusive to Hep C. Thank you."

Thanks,
Mike
                                         3:19-cv-03009-CSB-EIL # 1                                Page 16 of 33


                                          SANGAMON      CownY SHERIFFS OFFICE
                                                   · J..,·,· •111c 1/u P.·m, <;,,, •   /\:!/ ..




Ad rni nislration - (217)753-6855                           WESLEY L. BARR                                        lnvcsligations - (2 17)753-6840

Civil Proccsi:/Records - (217)753-6846                             #1 Sheriffs Plaza                                Corrections - (217)753-6886

                                                          Springfield, Illinois 6270 1- 1681




                                            FREEDOM OF INFORMATION
                                         Request for Examination or Copy of Records


REQUESTERS INFORMATION:
   Date of request: 11119/2018
   Name: Inmate Thomas Faine
   Email Address:
   Telephone:
   City, State and Zip: Springfield, IL 62701
    Information Requested: Inmates FOIA states: Agency Medical Director of Sangamon County Jail; who
    has primary responsibility for determining procedures within the county jail for the medical treatment.
    Names and addresses. Thank you.

Information recei ved from the Corrections Division.


      Request Number: 18 141 8
      Date of compliance with request: 11/ 19/201 8
Sincerely,

Director Michael E. Walton
Freedom of Information Officer
Sangamon County Sheriffs Office
                           3:19-cv-03009-CSB-EIL # 1
                                          N1C1-        Page 17 of 33




SIU Medicine

Internal Medicine Infectious Diseases

Dr Waquar - 217-545-8000




Central Illinois Kidney and Dialysis Center

3401 Conifer Dr

Dr L Smith

217-726-2527




Dr. H. Lochard and M . Dambacher NP

#1 Sheriff's Plaza

217-753-6815
                                   3:19-cv-03009-CSB-EIL # 1            Page 18 of 33
                                                 MCJ
                                          Narrative Progr~ss Note
      (When indicated, remember to document ~ubjective symptoms; Objective findings, 855essment, and flan of care)

Patient Name:     -:fl,\ In e, l<N'tla/:)                   ID#: l    '2.'1$?70 Location: .....--'""ft;.__._ _
Date of Birth: <& /2~\         _               Age:     (PIJ

Date/Time                                                 Narrative Note




                                                                                   +
0317 Narrative Progress Note                                              /))~ ~ge1of1
                                  3:19-cv-03009-CSB-EIL # 1               Page 19 of 33
                                                  MC?.
                                            Narrative Progress Note
       (When indicated, remember to document ~ubjective symptoms,, Objective findings, Assessment, and f lan of care)

Patient Name:      fame /jbomo.S                              ID :tt:   lz,1~?            Location: -.--i-W........_______
Date of Birth:        c=..f.7/72 · Efk          Age:     Ve;
                                                            Narrative Note




0317 Na rrative Prog ress Note                                                                           Page 1 of1
                                  3:19-cv-03009-CSB-EIL # 1                Page 20 of 33
                                               .Mr d
                                            Narrative Progress Note
       (When indicated, remember to.document ~ubjective symptoms, Objective findings, Assessment, and f.Jan of care)

Patient Name:'3Y'{)Y'o.o              b~                      ID~:    \ "")..<"""'\ Q;.'3   ~   Location:   ___:.t-*-=-----
Date of Birth:      ):;\~6~                        Age: _ __


Date/Time                                                   Narrative Note




                                               .
                                                    \a.
                                  N\         0\00




0317   Narrative Progress Note                                                                                 Page 1of1
                                            3:19-cv-03009-CSB-EIL # 1                    Page 21 of 33



                                                               CHRONIC CLINIC

                        (Provide practitioner with current copy of MAR and any pertinent flow sheet data)

    Nam~=@j_!IJ~                                                    1D~; Jli1ras                       Date:   M-t/-!i
    DOB: _ _ ~ Allergies:   Q':t          Nl               ·                                         Ht:            Wgt: \ ry1. Lo
    B/P:  \40 J l            on
                     P: §'Li" R:                               LB    T:   Ci'\ Oj      Pulse Ox:   Qy5'.;>
    lABS /DIAGNOSTICS {draw lab work as indicated within one week prior to practitioner)
    HgbAlc:                   C02:                BUN:'-/                 Cre~~{;(p             Chl~d';                 EstGF~/
                                                               7
    FBS:                     K+:
                                     ~D
                                                  Na:
                                                           !YO            Calcium~      s-·     Viral load:             T-Cell:

    Peak Flow:               co-4                 Other:                  Other:                Other:                  Other:

   Medication:                                    Medication:                                   Medication:
   Level:                                         Level:                                        level:

    CHRONIC CONDITIONS
     Asthma:                       Diabetes:         Seizure Disorder:                                                         HIV:
     Mild Intermittent: _ _        Type   I: __ last Seizure: - - - -
     Mild Persistent: _ __         Type II:__ Frequency:_ _ _ __                                                               AIDS:
     Moderate Persistent:__                         Seizure Type: _ _ __
     Severe Persistent:
  .. Other:                                                                                                                                     ..A--
    Additional Diagnosis: ___,1-4-.::.=~;_:._--L.x..:::;._.-"'-lo~....:;_----.-'"'--=->---e-""""'-'-P-1-=~;.__,:,~--1-;;;....;;..--...,,q..-::~(:r '
    Subjective Findings: " " " " " - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ' - -


   EXAM
   Eye
   Head, Ears, Nose, Throat
   Lungs, Chest, Heart
   Abdomen
   Genito-Urinary
   Musculoskeletal
   Skin




   EDUCATION
                     Diet:    Med Side Effects:   Adherence:        Smoking:        Other:          Other:          Other:        Other:

    Nurse Signature: _ _ _ _ _ _ _Date: _ _ _ Practitioner Signature ____,_)_~
                                                                          ________Date:                                            /tJ -9 7~
 :.'Orders Processed By:                                             Date:
                              -----~----------~                              ---------
·· · M035
   Revised 07/2012
                                              3:19-cv-03009-CSB-EIL # 1           Page 22 of 33




   CENTRAL ILUNOIS KIDNEY        &   DtALYSISAssoc.   s.c.
                      3401   CONIFER DRIVE
                   SPRINGFIELD, ILLINOIS   62711
                   . PHYSICIANS ORDERS
                          217-726-2527                                   DATE OF BIRTii .   ~   ·   J 3-   j   'l5d
                       217-726-7787-FAX

  DATEfflME                                                      TAEA1MENT




 . ..... .-., . ,..,...--·-~·.--.~--~~---1.--1..<L---!L..LJ...!--J-_
- - · -···· · ·-
                                  La 6s                  /Jo     ~..L..L,
                                                                     r 'Cle._        · f_Q_ ... ·....t1
                                                                           t;._,:-.·-:'~                {) 6 ! n ~ hi en· 1=
                                                                                                     : ,"fJ
                                                                  ·, -        .                                 .
                                            ,                   f V\C. I) ~
                                                     3:19-cv-03009-CSB-EIL # 1                                                ,/ •Page
                                                                                                                                   ·1t·IJ:1·
                                                                                                                                         23•of 33
                                                                                                                                                DIAMOND PHARMACY SERVICES

                       z         MEDICATION ADMINISTRATION RECOR'fi (                                                                             1.800.882.6337 FAX: 724.349.4209



                 amLODIPine 10mg Tablet
Jil'~~Brand : NORVASC                    MARY T DAMBACHER, MD

                 TAKE ONE TABLET(S) ORALLY ONCE
                  DAILY        /


                 ·~~~~~~~~: 40~l'R~a~~!MBACHER. MJ 0700 ~I~~~ »lj ~~'tDI r~~'tl';~~+JI 9 ~~y ~ ~'i~
                                                                                                                                                                                               0
                                                                                                                                                                                                   rp
                 TAKE ONE TABLET(S) ORALLY ONCE
                 DAILY
                                                 _/
                  ~::~~~:r~,~~mg~aR~~tDAMBACHER, MD                        I   0700
                                                                                      fDl<f l*fS/I )zj~i') IV~toJi*f\)f>ti'<?t~j·) · jct~ j() j'fict"fl'"'l~h
        ITAKEONETABLET(S)ORALLYINTHEI
 SCONTINUE                                                                            I   I I I     I   I   I   I        I      I    I       I   I I I I I I        I   I I I I I I I I I I

                                                                                                        =.
 0123118 MORNING     /



                                                                                                                                                                    I            I              )1
 6537485


 ~~r~18 f!~N~~~~:R.s m~R~T ~BACHER, MD
                                                                               0700
 .....LOADER                •   02           T bl
                                                               '~
                                                               ~~~           I
                                                                               ~ ~m~ ~ ~::~?I~~~ ~ ~ ~~2 ~~
 SCONTINUE                                                _:
                  TAKE ONE TABLET(S) ORALLy TWICEt°:._:---=-. -t-t-t-:.:.:i=
                                                                           ----:l--f-f--l--lHf-~-l--t-+-++1-1-i--f--1---+i-+-~L---..I..... .J.H--'--+f--!---t--!-.-1--!--++-l-.J.--t_)_j___J
                                                                           1                                                                                                              __

  1/24/18 DAILY                      /
 7282380




  ~~ ~:K:·:~;~A~,:~~,::::~~,:;~:ICE
             18
 ·--·· Metopro1012smgTab1e1
                                                                           I 1900
                                                                           10100      Et:tf           .
                                                                                       = == = ~='>1:114~ ttrf-fIl)rrn 'fI
                                                                                                  ~m~lftfj
                                                                                                        9
  2/22/18 DAILy                              /
  3537517                                /
  ;IN.Al ORDER

                                UCJ\L
  'h\o                     \o   ~i \S~ \
   ICONT\HUE.
                    G\~ ~~,                           Q       f'<\~.1-r._.1               1 t-11 ,1· \ '~· 1 1 1·11 'f· 1·, 1r. · 1r1 ·" 1 .~11 · 1,· 1 1·r .1·:'· 1·11 1                  1- 1 1 1 1




                                                                                                                                                                               DIAGNOSIS
                                     DATE OF BIRTH OR SOC. SEC. NO.   ALLERGIES
    ,TION
    ·I                                   08/23/52                                                                                                                              NIA
                                                                                                                                                     CHARTING FOR   THROUGH
     ENT NAME ANO NUMBER
     \ INE. THOMAS 127835                                                                                           1 11 11
                                                                                                                                Icl\' -;..
                 '\
                      \
                          ·.
                          1
                                                                      /V\G
                                                   3:19-cv-03009-CSB-EIL # 1
                               MEDICATION ADMINISTRATION RECORD
                                                                              r~
                                                                              ·f\
                                                                                    /
                                                                                          ';i·• ·•
                                                                                          Page 24 of DIAMOND
                                                                                          ~
                                                                                                     33      PHARMACY SERVICES
                                                                                                            1.800.882.6337       FAX: 724.349.4209
                                                                                                                                                                   ( ;i
IGINAL OR DEA

                {'O.l.CX\n\)
it\o
>fSCONTINUE
                 O.CX)5~J .. -1-~
                ·-\\:> O\A_ l9 ~<S
:A\.O
IGINAL ORDER




llSCONl"INlJE




tGlNAl ORDER




!ISCON'TINUE




 tGtNALOROER




 ~ SCOHTIUUE




 IGINAL ORDER




 ISCONTINUE




 IGUIALORDEA




  ISCONHNUE
                                                                                                                                   ..,,




                                                                                                                                                       DIAGNOSIS



                                                       7\""~I
  :ATION

                                                                               ,......,              ( ' \ 1HARTING ~OR   r,   Jl'.llROUGH

                                                            f~(\ '\
                                                                         /)
                                                                                                                               ll\~;-,\      , C"" ,
                      --\~ ·               \ d--1<){                     "" .: 1    1'               '-\ \ ' ' \ \ \ I
, vo1c.:ttHJ   u1:1: '+ti   t"N t"UT    3:19-cv-03009-CSB-EIL
                                       6arcia                    # 1VS.I-FAX
                                               Clirtl. cal Lab via    Page 25 of 33 Page 2 of               ~    #958116    ~I -




                                                                                     FAINE, THOMAS
    LOCHARD, HUGHES                                                                  127835
    COLLECTION DATE: 08/22/ 20 18                                                    SANGAMON CO JAIL,            IL
  62701-
    RECEIVED DATE: 08/23/2018                                                        FACILITY: SCJ2
    REPORT DATE: 08/24/2018 20 : 40 auto                                             SEX: M D/ O/B: 08/23/1952
    INITIAL REPORT DATE: 08/23/2018 13: 08 REE
    ACCESSION NO. : 225677
  <=== DESCRIPTION ===> <= RESULT =>     <OU T OF RANG E>                           <= REF RANGE => <= UNITS =>

   CMP12/8AC/CBC/PLT
   ALBUMIN                                               3. 0        LOW               3. 5          5. 5       G/DL
   ALK PHOS                                106                   *          *         53. 0    - 128 . 0        U/L
   TOTAL BILIRUBIN                         0. 4                                        o. 2        1. 2         MG / DL
   BU N                                                  47      *HIGH* .              7          18            MG/DL
   CALCIUM                                 8. 5                                        8. 4       10. 7         MG/DL
   CH LORIDE                               107                                        98       - 107            MEQ/L
   CHOLESTERO L                                          209     *   HIGH       *      0       - 200            MG/DL

                                       DESIRABLE:   LESS THAN 200 MG/OL
                                       BORDERLINE HI GH:  200-239 MG/DL
                                       HIGH:  GREA TER THAN OR EQUAL TO 240 MG / DL

   CREATININE, SERUM                       2. 66 * HIGH *       0. 7     1. 3 MG/DL
   GFR (NON-AFR AMER)                      26    *LOW*         60    - 300    ml/MIN
   GFR (AFR AMER)                          31    *LOW*         60    - 300    ml/MIN
   GLUCOSE                    85                               70    - 105    MG/DL
                  ** SPECIMEN HEMOLY ZE D ~*
                   MAY AFFECT RESULTS
                          ~EFERENCE RANGES
                          FASTING DRAW: 70-105 mg/dl
                          RANDOM DR AW: DE PEND ENT UPON TIME ANO CONTENT OF LAST MEAL

   POTASSIUM                               5. 0                                         3. 5         5. 1       MEQ/ L
                             ** SPECIMEN HEM OLYZE D **
                             MAY AFFECT RESULTS
   LOH                                  218                                           100      -   250          U/ L
                             ** SPECIMEN HEMOLYZED **
                             MAY AFFECT RESULTS
   SODIUM                               140                                           136      -   145          MEQ /L
   PHOSPHORUS                              3. 5                                         2. 5         5. 0       MG/DL
                             ** SPECIMEN HEMO LYZED **
                             MAY AFFECT RESULTS
   TOTA L PROTEIN                          6. 2                                         6. 0         8. 3       G/D L
   SGOT/AST                                30                                          15         40            U/L
   SGPT/ALT                                30                                           7         45            U/L
   TRIGLYCERIDES                                         197 *- HIGH            ~       0      - 150            MG/DL
                                       NORMAL :        <150 MG/DL
                                       BORDERLINE:     150-199 MG/OL
                                       HIGH:           >=200 MG/DL

   URIC ACID                                             8.4 .   *HIGH*                 3. 5         7. 2       MG/ DL

   Garcia Clinical Laboratory,                  Inc., ~900 Springport Road, J ackson MI 49201
   Report co nt in ued .. .                       PF.GL: ·· 1    DIREC TOR: Lore nz P. Kielhorn,                       MD


                                                     1J.5
uo1 ;J ut io   u1:1 : :J.:1   t'M t:.Ut    3:19-cv-03009-CSB-EIL
                                          uar c 1a i; 1 1nica1 Lab via# 1VS IPage
                                                                             - FAX 26           of 33 Page       2   of 2 #959696    ~h




                                                                                               FAINE, THOMAS
   LOCHARD , HUGHES                                                                            127835
   COLLECTION DATE: 08 / 29 / 2018                                                             SANGAMON CO JAIL,           IL
 62701-
   RECEIVED DATE: 08 / 30 / 2018                                                               FACILITY : SCJ2
   REPORT DATE: 08 / 30 / 2018 20: 40 auto                                                     SEX: M D/O/B: 08/23 / 1952

    ACCESSION NO. : 131810
 <= == DESCRIPTION === > <= RESULT                        ~>   < OUT OF RANGE>                <= REF RANGE =>          <= UNITS =>

 CBC
 PLATELET COUNT                                                 105
                                                                         *   LO W   *          140          -   400     TH/CUMM
 WHITE BLOOD COUNT                             5. 35                                             4.    0         1 o. 0 TH/CU MM
 AB SOLUTE NEUTROPHIL                          2 . 52                                            1.    56   -      8. 10xl0-3 / uL
 NEUTROPHILS                                   47. 0                                            39               81     %
 LYMPHOCYTE                                    37 . 4                                           14               51     %
 MONOCYTES                                     11. 8                                             0               13     %
 EOSINOPHIL                                    3. 0                                              0                 8    %
 BASOPHILS                                     o. 6                                              0                2     %
 RED BLOOD CELLS                                                3. 77    ***   LOW      ***      4.    41   -     5. 51 M/CU MM
 HEMOGLOBIN                                                     12 . 0   ***   LOW      ***     13 .   5         17. 5  G/DL
 HEMATOCRIT                                                     36. 4    ***   L0l"J    ***     41.    0         53 . 0 %
 MCV                                           96 .   6                                         80.    0    -   100. 0  FL
 MCH                                           31.    8                                         27.    0         33. 0  PG
 MCHC                                          33 .   0                                         31.    0         37 . 0 G/DL
 ROW                                           11.    7                                         11.    0         14. 5  %
 MPV                                                            12. 9    *   HIGH       *        7.    4         12. 0  FL




  Garcia Clinical Laboratory,                     Inc . , 290 0 Springport R o ad , Jackson MI 49201
   -Complete -                                      PAGE -     1      IJI RECTOR: Lorenz P. Kielhorn,                           MD
1.1_ "r:J 1 .:; ,"t 1 J.   o vo:   "f   o ,- n   1: u 1     3:19-cv-03009-CSB-EIL
                                                               cl a 1.. .L i n l c a .L .· Lao v l#a 1 v ;) Page
                                                          b d ,-                                            .L ·.- ,.. 11;c.27 of 33 r-a g e
                                                                                                 ~~~~~~~~~~~~~~~~~~~~~~~
                                                                                                                                               '+   or-   '+   •   ~   :J 1:1 .L .Lo   t:J:..




                                                                       MC       L{


                                                                  FAINE, THOMAS
      LOCHARD , HUGHES                                            127835
      COLLECTION DA T E: 08 / 22/2018                             SANGAMON CO JAIL , IL
   62 7 01-
      RECEI V ED DATE: 08 / 23/2018                               FACILIT Y: SCJ2
      REPORT DATE: 08 / 24/2018 2 0: 40 auto                      SEX : . M D/O/B: 08/23/1952
      INITIAL REPORT DATE: 08/23/2018 13 : OB REE ·
      ACCESSION NO.: 225677
   <= == DESCRIPTION == = > <= RESULT= >       < OUT OF RANGE > <= REF RANGE=> <= UNITS=>
                     Unless otherwise stated, Perform e d at Mclaren Medical
                     Lal)Qratory
                     4000 S. Saginaw St . , F:).int, MI, 48507
                     Tel: 810-396-5715 Fax: 810-424-- 2504
                     C. L. I. A. No. 23D202 ? 105
                     LalJoratory Dir-ector, Dennis W. Spender, M. 0.
   COMMENTS                      UNABLE TO PERFORM
                UNABLE TO PERFORM                .
                COMPLEMENT, TOT (CH50); NO. SPECIMEN RECEIVED
                     UNABLE TO PERFORM TOTAL COMPLEMf-NT: SPECIMEN REQUIRES A
                     PLAIN RED TOP TU B E THAT IS SPUN, POURED OFF INTO A PLASTIC
                     TRANSFER VIAL AN O SHIPPED FROZEN ON DRY ICE .        PLEASE CALL
                     LAB FOR QUESTIONS OR FOR DRY ICE .




    Garcia Clinical Laboratory,                                       Inc .. , 2 900 Springport Road, Jackson MI 49201
     -Complete-                                                         P AGt:: -   3      DIRECTOR: Lorenz P. Kielhorn,                                                  MD
, ut:l1ot11t:l   u1:1: lfO    t'M   tUI    3:19-cv-03009-CSB-EIL
                                          uarc1a                  # 1 vs1-
                                                  i;11n1ca1 LatJ via    Page
                                                                           f ·Ax28 of 33 Page 3 of 4 #958116      ~I




                                                   fJi(J(

                                                                                FA! NE, THOMAS
      LOCHARD, HUGHES                                                           127835
      COLLECTION DATE: 08/22/2018                                               SANGAMON CO JAIL,       IL
   62701-
      RECEIVED DATE: 08/23/2018                                                 FACILITY: SCJ2
      REPORT DATE: 08/24/2018 20: 40 · auto                                     SEX: M 0/0/8: 08/23/1952
      INITIAL REPORT DATE: 08/23/2018 13: 08 REE
      ACCESSION NO.: 225677
   <=== DESCRIPTION ===> <= RESULT =>       <OUT OF RANGE>                    <= REF RANGE => <= UNITS =>
   YG T (GGPT)                               85   * HIGH *                        2        30   U/l
   SERUM IRON                 123                                                50    - 1 70   UG/Dl
                   ** SPECIMEN HEMOLYZEO **
                   MAY AFFECT RESULIS
   CARBON DIOXIDE             23                                                 22         33     MEQ/l

   CBC
   WHITE BLOOD COUNT                         I                   4. 0       10 . 0                 TH /C U MM
   ABSOLUTE NEUTROPHIL                       I                    1 . 56 -    8. 10                xl0-3/ul
   NEUTROPHILS                               I                  39          81                     %
   LYMPHOCYTE                                I                  14          51                     %
   MONOCYTES                                 I                    0         13                     %
   EOSINOPHIL                                I                    0           8
   BASOPHILS                                 I                    0           2                    %
   RED BLOOD CELLS                           I                  .4. 41 -      5. 51                M/C U MM
   HEMOGLOBIN                                I                  13 . 5      17' 5                  G/DL
   HEMATOCRIT                                I                  41. 0       53. 0
   MCV                                       I                  80. 0 - 100. 0                     FL
   MCH                                       I                  27. 0       33. 0                  PG
   MCHC                                      /·                 31.0        3 7. 0                 G/DL
   ROW                                       I                  11. 0       14. 5                  %
   PLATELET COUNT                            UNABLE TO PERFORM 140       - 400                     TH /C UMM
                   SPECIMEN CLOTTED
                   REDRAW REQUIRED ·
   MPV                                       I                    7.4       12 .0                  FL
   HEMOGLOBIN AlC                            UNABLE TO PERFORM    4. 1        6. 5
                          AlC VA LU E ( %. OF tOTAL HEMOGLOBIN) INTERPRETATION
                          < 5. 7       ,     DECREASED RISK OF DIABETES
                          5 . 8 - 6. Q       INCREASED RISK OF DIABETES
                          6. 1 - 6 . 4       HIGHER RISK OF DIABE TES
                          >OR= 6. 5          CONSISTENT WITH DIABETES
   COMPLEMENT,           C3             109 . 0                     80. 0-207 . 0                  MG/OL
                            Unless otherwise stated, Pe rformed at Mclaren Medical
                            Laboratory
                            4000 s. Saginaw St . , Flint, MI, 48507
                            Tel : 810-396-5715 Fax : 810-4 24-2504
                            C. L. I. A. No. 230 ~ 027105
                            Laboratory Director, Dennis W. Spender, M. D.
   COMPLEMENT,           C4                27. 1                    10 . 0-53. 0                   MG/DL




   Garcia Clinical Laboratory,                   Inc., 2900 Springport Road, Jackson MI 49201
   Report co nt i nued .. .                        PAGE -  2      DIRECTOR: Lorenz P. Kielhorn,              MD
                        3:19-cv-03009-CSB-EIL # 1    Page 29 of 33


                                !VIC lf

                                                             FAINE, THOMAS
  LOCHARD , HUGHES                                           127835
  COLLECTION DATE: 08/22/2-018                               SANGAMON CO JAIL ,   IL
62701-
  RECEIVED DATE: 08/24/2018                                  FACI LITY : SCJ2
  REPO RT DATE: 08/25/2018 04: 42 auto                       SEX: M D /0/8: 08/23/1952

  ACCESSION NO .: 18 7047
<=== DESCRIPTION ===> <= RESULT=>        <OUT OF RANGE>    <= REF RANGE =>   <= UNITS => ·
URINE PROTEIN/CREAT       2. 097
URINE TOTAL PROTEIN                       560                  0        20     MG/DL
URINE CREATININE-RA       267. 0                                               MG/DL




Garcia Clinical Laboratory,   Inc., 2900 Springport Road, Jackson MI 49201
 -Complete-                     PAGE -  1      DIRECTOR: Lore n z P. Kielhorn,         MD
                                    3:19-cv-03009-CSB-EIL # 1                 Page 30 of 33
                                                   MC
                                                   v--_)
                                            Narrative Progress ·Note
       (When indicated, remember to document .$.ubjective symptoms, Obje"."J:ive findings, Assessment, and flan of care)

Patient   Name~ fu,\ u.                                        ID#:   I ne;65               Location:--'--µ-"---- -
Date of Birth:   ~ l'Sl.                        Age: _ __


Date/Time                                                    Narrative Note




0317 Narrative Progress Note                                                                              Page 1 of 1
                                                 3:19-cv-03009-CSB-EIL # 1                                    Page 31 of 33
                                                                  ..
                                                                        MC~)
                                                                         .                               .       .
                                                            Narrative Pr?gress ·Note
                          .                                                                                        .
      (When indicated, remember to document .$.objective symptoms, Qbjecthie findings, ~ssessment, and flan of care)

Patient Name:      f 4 IIlg ,1h amo.,b
                                     I
                                                                                     ID #: . \   d(·~ -g,~S                                Location:
                                                                                                                                                       - - ----
Date of Birth:    ~ · d. 3 - $.?-                                  Age:          li \o.·'

Date/Time                                                                          Narrative Note
                                                                                                                                                        x 90c/;-p
                                                                                                                                     I

 9-b-IV -               U ow~ ic..                  1YrtJhw 'DotLht-G
                                                    I
                                                                                                 '1--0Y+-~
                                                                                                 I
                                                                                                                                          -IJ1eJ·'                  v


                    I
                     Plenu
                                                                                                 /-"'\

                   o~~                           &-'c-~ . ·~                                   (j ()~                           )        (JJ fiJPr~ 1-lo -18v/
                                 C\.~L 0
                                                         -                                                             I

                                                        "J                                                                     ..
                                         ~ - \p         -   \.(                       :              "




                                                                                          ..   -

                                                                            ..

                                                                                                              .
                                             !



                         .....
                                 :
                                             '

                                                                  ..


                                                                                                                           :
                                         :                                                               ..
                                                                       ..
                                             "                                                                '.




                                                                                                                               ...




0317 Narrative Progress Note                                                                                                                            Page 1of1
                             (       MEDICATION ADMINISTRATION RECORD                           r
                                                                                           (t'i C ~ # 1
                                                                            3:19-cv-03009-CSB-EIL

                                                                                                 '
                                                                                                          Page 32 of 33
                                                                                                          6 ·1Gw·@   DIAMOND PHARMACY SERVICES
                                                                                                                          1.800.882.6337             FAX: 724.349.4209
                                                                                                                                                                         (   .
                                                                                                                                                                                 01




SCONTlllUE.




OWALOROER       {_~tk,             "-'     ©       'f'Jfu
SCOITTINUE




                        ()\~ \~Y\
QUlALOROER




SCONTINUE
                        \6Lt~© Q \~
                        \Ou.. ~Q & f"h
lL'lAl.OROER


                    .        v -::--Ou.....
..,-orm=Hue:--il
                    \~~~~~~Ci-
                    ~~ . ~ \ \:)




                      ~~ Dprn .
l lNALORDE A




.e/ciy              S£:)~Cx'"'\ . ~' 'L.'1 ..
SCONTINUE               -7   ~ ~                  "
'I~                          (. . ·-e>\
YNALOROER       I   '\\f'U.~                      Cl/IQ>
                                              2
°I~                          --\~OU.
~I d-~\ I                                 "1?:> \ '::>




~TIDN          \_.\..


IElflf~ME AND NUMBER                                                                                                 ~RTIN(\FOR                 ,-l~ROUGH \   r°'J
                                                           \ d:l'fc.._;_~                                            "-<;. !   \ I   I   r...   \ J.12.. \    \V'
                            ('     \ MEDICATION ADMINISTRATION RECORD
                                                                                      3:19-cv-03009-CSB-EIL # 1        c  Page 33 of 33
                                                                                                                         !Vi(
                                                                                                              ( I 'ii1Sw·m           DIAMOND PHARMACY SERVICES
                                                                                                                                                                                                  (
                                                                                                                                                                                                      .(~
                                                                                                                                                                                                            l
                                                                                                                                                                                                                1
                                                                                                                                                                                                                /

                                                                                                                                          1.800.882.6337         FAX: 724.349.4209
                                  /

                      ~~~--g""'


                                       o~
ISCONTINUE            \o~J                  \s     l'Yl \
9\~                         }...;L '"'X> 0\ \
GlNAlOAOEA




\f.;i.6
ISCONTINU E       .
                      Leu-:>~~            L.\ 0    ~
~,-;}5                                ~°'                                                          '·
GINALORDEA




ISCONTltlUE




GIN.A.LOADER




.SCONTIHUE




GINAL ORDER




SCONTIHUE




GINAL ORD'EA
                                                                                                                                                             I    I •     I (•




S COUJIUUI!




ATION                                                                                                                                                                                 DIAGNOSIS

~,NT ~AME
               .\-\
               ANO NUMBER                                                               FACILITY                                    ~C~ARTING FOR        THROUGH
~ t. ~\           A      "~1r\ 1..--...1~,,... ~            \ -Y"""\Cl.. ").~..:...                     Cl.A '\   /) .r ':?...      'V    I\ I I C"'.   C"'l.t   ""2.. .. ' \ (:"_;
